internal_revenue_service department of the treasury number info release date index number washington dc person to contact telephone number refer reply to cc psi 2-genin-161990-01 date date dear mr this letter responds to your letter dated date requesting information on the federal_income_tax consequences of the transfer of united_states series e and ee savings bonds to a family living_trust your letter indicates that the trust is a revocable inter_vivos_trust funded by husband and his wife both husband and wife are listed as beneficiaries of the trust however you indicate that wife died in it appears that husband currently has the power_to_revoke the trust and that husband proposes to transfer series e and ee savings bonds to the trust we assume that the bonds were issued in husband’s name and were purchased with funds provided by husband the bonds would be registered in the name of the trust making the trust the legal owner of the bonds you ask whether husband would still be treated as the owner of those bonds for federal_income_tax purposes and therefore continue to defer reporting the interest each year until the bonds are disposed of or until final maturity if the owner of savings bonds transfers them to a_trust and the transferor is treated as the owner of the trust ie a grantor_trust for federal_income_tax purposes the transferor may continue to defer reporting interest accrued each year for example a transferor is treated as the owner of the trust if the transferor can revoke the trust the transferor must include the total interest accrued in his or her income when the bonds are cashed or finally mature whichever is earlier if however the owner of savings bonds transfers them to a_trust and the transferor is not treated as the owner of the trust then gross_income must be reported by the transferor for the year of reissue for all interest earned on the bond and not previously recorded you indicate that husband has the power_to_revoke the trust in that case husband would be treated as the owner of any property he transfers to the trust accordingly the transfer of any bonds he owns to the trust would not be a disposition of the bonds and he could continue to defer reporting the interest each year until maturity genin-161990-01 or until the bonds are cashed this letter is intended as general information only and does not constitute a ruling on any issue this letter implies no opinion concerning any other federal tax issues in connection with the transfer of savings bonds into the trust or any federal tax issues which may exist regarding the trust if you wish to request a ruling please follow the procedures found in revproc_2001_2 2002_1_irb_1 we hope that our information proves helpful we have included a copy of page sec_57 through of irs publication your federal_income_tax for individuals providing tax information on u s savings bonds we have highlighted those sections relevant to your question please contact further questions about the matters addressed in this letter we apologize for the delay in answering your question and hope that the delay has not caused you any inconvenience at if you have any sincerely yours j thomas hines chief branch office of the assistant chief_counsel passthroughs and special industries enclosures pages through irs publication
